 

 

 

Case 1:19-cr-03599-JAP Document 8 Filed 10/10/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff, Cr. No. 19-3599 JAP

VS.

JOHN YOUNGBOY LODGEPOLE,

Defendant.

New Nee Ne ee ee ee ee” ee ee”

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

TO: Sheriff or Warden of San Juan County Adult Detention Center, Aztec, NM, and to the

United States Marshal or his authorized representative

GREETINGS:

You are hereby commanded to deliver JOHN YOUNGBOY LODGEPOLE, DOB xx-
xx-1999, SSN: xxx-xx-0693, a prisoner in your custody at the San Juan County Adult Detention
Center to the United States Marshal for the District of New Mexico, or his representative.

The United States Marshals Service is commanded to produce JOHN YOUNGBOY
LODGEPOLE for prosecution before the Honorable United States Magistrate Judge Kirtan
Khalsa, Pete V. Domenici United States Courthouse, 333 Lomas Blvd. NW, 320 Rio Grande
courtroom, 3rd floor, on October, 25, 2019, at 9:30 a.m.

J OHN YOUNGBOY LODGEPOLE will remain in the custody of the United States
Marshal or his authorized representative until the federal prosecution is complete, unless

otherwise ordered.

 
 

Case 1:19-cr-03599-JAP Document 8 Filed 10/10/19 Page 2 of 2

WITNESS the Honorable Kirtan Khalsa, United States Magistrate Judge of the United
States District Court for the District of New Mexico, at Albuquerque, New Mexico, this 10™ day

of October, 2019.

 

 

si bet fv
Mitc fers rk of Court

 

 
